DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   ANTHONY ALEXANDER MYERS,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-1135

                              [July 23, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Kirk C. Volker, Judge;
L.T. Case No. 50-2012-CF-007304-AXXX-MB.

   Anthony Alexander Myers, Arcadia, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, GERBER and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.